DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 2, 2021; the Information Disclosure Statements (IDSs) filed July 2, 2021; March 24, 2022; and August 31, 2022; and the Response to Restriction Requirement filed October 26, 2022.

Claims 1-14 are pending in the application.  Claims 12-14 are withdrawn as they are directed to a non-elected invention.  Claims 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on July 2, 2021; March 24, 2022; and August 31, 2022.  Except for an entry in the March 24, 2022 IDS for a reference of “885374” to “Lin et al.” that does not appear to exist (and that has been lined through), the IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on October 26, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/495,219, filed on September 18, 2019.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,094,866 B2 to Weiss et al. (referred to hereafter as “Weiss”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, Weiss claims 1 and 10 include a method for producing an optoelectronic component, the method comprising: providing a semiconductor chip having an active region for radiation emission; applying a seed layer on the semiconductor chip, wherein the seed layer comprises a first metal and a second metal being different from the first metal, and wherein the second metal is less noble than the first metal; applying a structured photoresist layer directly to the seed layer; applying a solder layer at least to regions of the seed layer which are not covered by the photoresist layer, and wherein a proportion of the second metal in the seed layer is between 0.5 wt % and 10 wt % {Weiss claim 1: “A method for producing an optoelectronic component, the method comprising: providing a semiconductor chip having an active region for radiation emission; applying a seed layer on the semiconductor chip, wherein the seed layer comprises a first metal and a second metal being different from the first metal, and wherein the second metal is less noble than the first metal; applying a structured photoresist layer directly to the seed layer; and applying a solder layer at least to regions of the seed layer which are not covered by the photoresist layer, wherein a ratio of the first metal to the second metal in the seed layer is between 95:5 to 99:1” and Weiss claim 10: “The method according to claim 1, wherein a proportion of the second metal in the seed layer is between 0.5 wt % and 10 wt %”}.
Regarding claim 2 (that depends from claim 1), Weiss includes tempering the seed layer {Weiss claim 2: “tempering the seed layer”}.
Regarding claim 3 (that depends from claim 1), Weiss includes removing the photoresist layer with a lift-off method {Weiss claim 3: “removing the photoresist layer with a lift-off method”}.
Regarding claim 4 (that depends from claim 1), Weiss includes removing the regions of the seed layer not covered by the photoresist layer by wet chemical etching {Weiss claim 4: “removing the regions of the seed layer not covered by the photoresist layer by wet chemical etching”}.
Regarding claim 5 (that depends from claim 1), Weiss includes a region between the photoresist layer and the seed layer is free of a nitride layer for adhesion promotion {Weiss claim 5: “a region between the photoresist layer and the seed layer is free of a nitride layer for adhesion promotion”}.
Regarding claim 6 (that depends from claim 1), Weiss includes the seed layer is free of titanium {Weiss claim 6: “the seed layer is free of titanium”}.
Regarding claim 7 (that depends from claim 1), Weiss includes the first metal is gold, silver, platinum or copper {Weiss claim 7: “the first metal is gold, silver, platinum or copper”}.
Regarding claim 8 (that depends from claim 1), Weiss includes the second metal is zinc, tin or aluminum {Weiss claim 8: “the second metal is zinc, tin or aluminum”}.
Regarding claim 9 (that depends from claim 1), Weiss includes the first metal is gold and the second metal is zinc {Weiss claim 9: “the first metal is gold and the second metal is zinc”}.
Regarding claim 10 (that depends from claim 1), Weiss includes the seed layer has a layer thickness between 50 nm and 5000 nm {Weiss claim 11: “the seed layer has a layer thickness between 50 nm and 5000 nm”}.
Regarding claim 11 (that depends from claim 1), Weiss includes the solder layer comprises a metal which is electrodeposited and corresponds to the first metal of the seed layer {Weiss claim 12: “wherein the solder layer comprises a metal which is electrodeposited and corresponds to the first metal of the seed layer”}.

Allowable Subject Matter
If the double patenting rejection is overcome, the art of record, including
for example U.S. Patent No. 9,041,020, does not show the claimed method of making including a semiconductor chip having thereon the solder covered seed layer having the claimed ratio of a first metal and a less noble second metal. U.S. Published Patent Application No. 20200028045 A1 appears to be relevant to the present disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826